Opinion by
Judge Rogers,
These are consolidated civil service appeals by the Philadelphia Civil Service Commission, the City’s Personnel Director and the District Attorney from an order of the Court of Common Pleas of Philadelphia County which directed the appellants to reinstate the appellees to their former positions with the District Attorney’s office. We affirm the order of the common Pleas court on the opinion of Judge Doty reported at Pa. D. & C.3rd ( ).
The appellants argue that the case is now moot as to three of the four appellees because those appel*630lees are no longer in the employ of the city, having subsequently resigned from the positions to which they were transferred by the disputed personnel action. We disagree; unlike the civil servant in Magnelli v. Pennsylvania State Civil Service Commission, 55 Pa. Commonwealth Ct. 531, 423 A.2d 802 (1980), these appellees are not incapable of reinstatement.
Order affirmed.
Order
And Now, this 27th day of April, 1983, the order of the Court of Common Pleas of Philadelphia County in the above-captioned matters are hereby affirmed.